Title: [Residences of Delegates in Philadelphia, April? 1776.]
From: Adams, John
To: 


       Coll. Whipple lodges at Mrs.  in Walnut Street.
       Mr. Hancock, Messrs. Adams’s, Paine and Gerry at Mrs. Yards in 2d Street.
       Mr. Hopkins at 
       Mr. Sherman, Coll. Wolcott and Coll. Huntington at Mr. Duncans in 3d.
       Mr. Duane at the Collectors in Markett Street, next door to Coll. Reads.
       Gen. Livingston, Mr. De Hart in Second Street.
       Mr. Serjeant at Dr. Ewing’s.
       Mr. Moreton at 
       Mr. Wilson at 
       Mr. Johnson at 
       Mr. Alexander at 
       Mr. Goldsborough at 
       Mr. Tilghman at his Brothers.
       
       Coll. R. H. Lee at 
       Coll. F. L. Lee at the Corner opposite Mr. George Clymers.
       Mr. Wythe in Chesnutt Street.
       Coll. Harrison at Randolphs.
       Mr. Braxton at 
       Mr. Hewes, at, in 3d Street—lives alone.
       Mr. Rutledge at Mrs. Yards.
       Mr. Lynch at 
       Mr. Lynch Junr. at 
      